Order entered March 3, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-19-01316-CR
                               No. 05-19-01317-CR

                 MICHELLE CHRISTINE DAVIS, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

              On Appeal from the 292nd Judicial District Court
                           Dallas County, Texas
             Trial Court Cause Nos. F16-55979-V & F16-55980-V

                                     ORDER

      On January 28, 2020, official court reporter Peri Wood filed the eight-
volume reporter’s record in these appeals. Missing from the exhibit volume are
State’s Exhibits 18 (DVD of Detective Dragija’s dash cam); 19 (DVD of Officer
Dragija’s body cam); 20 (video of the events in the intoxilyzer room); and 21
(Officer Teft’s body cam of the blood draw at Parkland).
      We ORDER official court reporter Peri Wood to file a supplemental
reporter’s record containing true and correct playable copies of State’s Exhibit 18,
19, 20, and 21, within TEN DAYS of the date of this order.
       We DIRECT the Clerk to send copies of this order to the Honorable
Brandon Birmingham, Presiding Judge, 292nd Judicial District Court; Peri Wood,
official court reporter for the 292nd Judicial District Court; and counsel for all
parties.
                                            /s/   CORY L. CARLYLE
                                                  JUSTICE